Citation Nr: 1122832	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-36 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant served on active duty from May 1969 to January 1972.  He had service in the republic of Vietnam from December 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  High cholesterol is not a disability for VA compensation purposes.

2.  Hypertension was not manifest in service, was not manifest to a compensable degree within a year of discharge, and is not related to service.


CONCLUSION OF LAW

1.  A high cholesterol disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Hypertension was not incurred in or aggravated by service; such incurrence or aggravation is not presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants. Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability), see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to provide; and (3) the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in February 2010 essentially complied with statutory notice requirements as outlined above.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  The letter also provided notice as to the disability rating and effective date.  The notice predated the rating decision.  

VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA treatment records have been associated with the claims folder as well as private treatment records.  

The Board notes that the appellant was not afforded VA examinations as to the claimed hypertension and high cholesterol.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

Here, no examination was required as to the high cholesterol claim because high cholesterol is a finding and not a disability and is not subject to service connection.  Therefore, a VA examination would not help in deciding the claim.  Regarding the hypertension, there is no evidence that would suggest the claimed disability is related to service.  The appellant has not alleged continuity of symptomatology or inception in service.  Accordingly, a VA examination would not aid in deciding the claim.  

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim is ready to be considered on the merits.

Legal criteria and Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For hypertension to be considered manifested to a compensable degree, the evidence must show diastolic pressure of predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  See also the Court's discussion of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii) (2010).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a) (West 2002); 38 C.F.R. § 3.307(d) (2010).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  3 8 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (2010), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002).

Initially, the Board notes the appellant does not assert that his claimed conditions are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Service treatment records are completely silent for any findings of or treatment for hypertension.  An enlistment physical of March 1969 shows systolic pressure of 130 and diastolic pressure of 70.  A separation physical of January 1972 shows systolic pressure of 118 and diastolic pressure of 74.  

Private treatment records of November 2009 show the appellant had been diagnosed with stable hypertension.  

In a VA 9 of October 2010, the appellant stated that his disabilities were due to his service in the Republic of Vietnam and the exposure to Agent Orange.

Hypertension

At the outset, the Board finds that the record shows the appellant served in the republic of Vietnam and exposure to Agent Orange is conceded.  However, hypertension is not an herbicide exposure presumed disability and therefore, service connection cannot be granted using the presumptive Agent Orange provision.  

Moreover, under the factual circumstances as reported above, high blood pressure was not shown in service and the presumption of service connection for hypertension does not attach because it did not become manifest to a degree of 10 percent or more within one year of separation from service.  If the appellant currently has hypertension, it was not clinically indicated for many years, specifically over 30 years, after discharge from active duty.  The Board thus finds that that service connection for hypertension is not warranted on a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.  Competent medical or lay evidence has not been presented showing the onset of hypertension in service, or within the initial post separation year.  Moreover, competent evidence has not been presented showing that hypertension is attributable to the appellant's period of service.

The Board has considered the appellant's statements, lay evidence, in this matter.  Lay assertions may serve to support a claim by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, lay evidence is not necessarily competent evidence.  

Here, the Board finds that the appellant is not competent to opine on the etiology of his hypertension.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge."); see also Jandreau supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The etiology of hypertension is not susceptible to lay opinion as it does not come through the senses or observation.  Moreover, the etiology of hypertension is a complex medical matter that requires medical knowledge, training, and expertise.  Therefore, the Board finds that the lay opinion of the appellant is not competent.

Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

High Cholesterol

The appellant has appealed the denial of service connection for high cholesterol, to include as due to Agent Orange exposure.  

Private treatment records show the appellant has been noted to have high cholesterol.  

Service connection is only warranted where the evidence demonstrates a disability. "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2008); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  In the absence of proof of a current disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As elevated cholesterol does not constitute a disability, service connection for high cholesterol cannot be awarded regardless of whether the appellant has the claimed high cholesterol condition.  See Cederlind v. Shinseki, a non-precedent decision which notes the VA positon regarding elevated cholesterol.  (Noted for informational purposes rather than as a precedent.)

The preponderance of the evidence is against the claim for high cholesterol; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for hypertension is denied.

Service connection for high cholesterol is denied.


REMAND

The appellant has appealed the denial of service connection for bilateral hearing loss disability.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Furthermore, VA will obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In the present case, the appellant was afforded a VA examination in May 2010.  At the time the appellant reported noise exposure in service and after service.  Reported noise exposure post service included occupational and recreational noise exposure from hunting.  He reported he used ear protection in his occupational post-service noise exposure, but used no ear protection in service or during recreational post-service noise exposure.  After a review of the file and an examination of the appellant, the examiner opined that an opinion would be based on speculation due to the lack of audiograms to review at exit, only whisper tests were available which do not provide frequency and intensity specific information.  The Board finds the VA opinion to be inadequate for appellate review.  The examiner in essence has provided no opinion.  However, the examiner failed to discuss the reported in-service and post-service noise exposure.  Moreover, the Board notes that the appellant's MOS in service was engineer and power train mechanic, an occupation which would have involved noise exposure.  Moreover, the appellant has admitted to post-service recreational noise exposure without the use of ear protection.  Therefore, the Board finds that the May 2010 opinion is inadequate for appellate review and a new opinion is needed prior to deciding the appellant's claim.  

Accordingly, the case is REMANDED for the following action:

The RO should forward the claim file to a different audiologist than the one who provided the May 2010 opinion and request that he provide an opinion as to the etiology of the currently found bilateral hearing loss disability.  The claim folder must be made available to and reviewed by the examiner.  The examiner should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently found bilateral hearing loss disability is related to noise exposure in service.  A complete rationale for any opinions rendered should be provided.


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


